                                 UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION
                                       3:19-cv-197-RJC-DCK

        SEMARIA GASS,                                   )
                                                        )
                 Plaintiff,                             )
iffs,                                                   )
        v.                                              )
                                                        )                ORDER
        NGOC NGUYEN, CHRISTY HUONG, VI                  )
        TRUONG, and TRAM NDO,                           )
                                                        )
                      Defendants.                       )
                                                        )

              THIS MATTER comes before the Court on Plaintiff’s pro se Motion for a

        Speedy Trial. (Doc. No. 33.)

              Plaintiff filed a Complaint against Defendants on April 23, 2019, alleging

        that she was fired based on discrimination and retaliation from her employer. (Doc.

        No. 1.) Following a Memorandum and Recommendation by the Magistrate Judge,

        (Doc. No. 27), this Court ordered that the claims against Defendants Nguyen and

        Ndo be dismissed. (Doc. No. 29.) Plaintiff then filed a motion seeking a speedy trial

        for the remaining case against Defendants Guong and Truong. (Doc. No. 33.)

        Plaintiff’s motion specifically requests a “speedy and public trial” pursuant to the

        Sixth Amendment of the United States Constitution. (Id.)

              There is no constitutional right to a speedy trial in civil cases. See, e.g.,

        McKnight v. Blanchard, 667 F.2d 477, 481 (5th Cir. 1982) (“The district court

        denied McKnight's motion for a ‘speedy trial’ because no such right exists in a civil

        case. If his pro se motion can be liberally construed as a request for a fixing,

                                                   1

              Case 3:19-cv-00197-RJC-DCK Document 34 Filed 03/10/21 Page 1 of 2
              preferential or otherwise, he may re-urge it upon the remand”); Allen v. Shinseki,

              2012 WL 6111835 at *1 n.3 (D. Md. Dec. 7, 2012) (“There is no constitutional right

              to a speedy trial in civil cases, see U.S. Const. amend. VI. Allen's motion for a

              speedy trial will be denied”). The Sixth Amendment specifically grants the right to

              a speedy and public trial to criminal defendants. U.S. Const. amend. VI (“In all

              criminal prosecutions, the accused shall enjoy the right to a speedy and public trial .

              . . .”). “This is not to say that civil cases should not be expeditiously resolved.” Cole

              v. Janssen Pharm., Inc., 2017 WL 2929523 at *2 (E.D. Wis. July 10, 2017) (citing

              Fed. R. Civ. P. 1). It is to say, however, that the constitutional provision that

              Plaintiff raises is not applicable here. Furthermore, the Court has examined the

              case record and determined that, based on the current state of the pleadings, that

              the case is not yet ripe for trial.

                         IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Speedy Trial,

              (Doc. No. 33), is DENIED.

                         SO ORDERED.




Signed: March 10, 2021




                                                          2

                         Case 3:19-cv-00197-RJC-DCK Document 34 Filed 03/10/21 Page 2 of 2
